Citation Nr: 0629322	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  06-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for degenerative 
joint disease of the right hand.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right hip, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left hip, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran retired in March 1972, after more than 20 years 
of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which confirmed and continued the 
noncompensable rating for the veteran's service-connected 
degenerative joint disease of the right hand, as well as the 
respective 10 percent ratings for his service-connected 
degenerative joint disease of both hips.

The Board acknowledges that other issues were adjudicated by 
the January 2006 rating decision in addition to those listed 
above.  However, the veteran's Notice of Disagreement (NOD) 
only referred to the right hand and bilateral hip claims.  
Consequently, these are the only issues over which the Board 
currently has jurisdiction.  See 38 CFR 20.201.

For good cause shown, the veteran's case has been advanced on 
the docket in accord with 38 CFR 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected degenerative joint 
disease of the right hand has not resulted in limitation of 
motion of the index finger or of the long [middle] finger 
with a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm of 
the hand, with the finger flexed to the extent possible, 
extension is limited by no more than 30 degrees, and there is 
no pain on motion.

3.  Even when taking into consideration the veteran's 
complaints of pain, the competent medical evidence does not 
reflect that either hip is manifested by limitation of 
flexion to 30 degrees or less, nor limitation of abduction to 
the extent motion is lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
degenerative joint disease of the right hand are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5229 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's degenerative joint disease of the right hip are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5252 and 5253 (2006).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's degenerative joint disease of the left hip are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5252 and 5253 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was established for degenerative and 
osteoarthritis of multiple joints by a June 1972 rating 
decision.  A subsequent October 1999 established separate 
ratings for degenerative joint disease of these joints, to 
include the right hand, right hip, and left hip.

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In accord with the holding of Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004), the veteran was sent preadjudication 
notice by correspondence dated in September 2005, which is 
clearly before the January 2006 rating decision that is the 
subject of this appeal.  He was also sent additional 
notification by correspondence dated in March 2006.  Through 
these letters, the veteran was informed of the evidence 
necessary to substantiate the current appellate claims, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding of Quartuccio, supra.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the Board notes that this appeal does not 
involve a claim of service connection, and that elements (1) 
through (3) are not in dispute.  Regarding elements (4) and 
(5), the March 2006 correspondence contains language on 
disability rating(s) and effective date(s) which largely 
tracks the Court's discussion of these elements in 
Dingess/Hartman.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements and hearing testimony submitted in support of his 
claims have indicated familiarity with the requirements for 
the benefits sought on appeal.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Medical records were obtained in 
conjunction with this claim.  Nothing indicates that the 
veteran has indicated the existence of any relevant evidence 
that has not been obtained or requested.  In fact, he 
responded in September 2005 that he had no additional 
evidence to submit.  As part of his May 2006 VA Form 9 
(Appeal to the Board), he indicated that he did not want a 
Board hearing in conjunction with this appeal.  The record 
also reflects that he was accorded a VA medical examination 
which evaluated the severity of his hips and right hand in 
October 2005.  Therefore, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Arthritis due to trauma and established by X-rays findings is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which in 
turn is rated as degenerative arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Under that Diagnostic Code, 
arthritis is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specified joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  The Board 
notes that multiple involvements of the interphalangeal, 
metacarpal, and carpal joints are considered a group of minor 
joints.  See 38 C.F.R. § 4.45.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

I.  Right Hand

Legal criteria.  The veteran's service-connected degenerative 
joint disease of the right hand has been evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5229, pertaining to 
limitation of motion of the index finger or of the long 
[middle] finger.  Under this Code, a non-compensable (zero 
percent) evaluation is warranted for limitation of motion of 
the index finger or of the long [middle] finger with a gap of 
less than one inch (2.5 centimeters) between the fingertip 
and the proximal transverse crease of the palm of the hand, 
with the finger flexed to the extent possible and extension 
is limited by no more than 30 degrees.  A 10 percent rating 
requires limitation of motion of the index finger or of the 
long [middle] finger with a gap of one inch (2.5 centimeters) 
or more between the fingertip and the proximal transverse 
crease of the palm of the hand, with the finger flexed to the 
extent possible and extension is limited by no more than 30 
degrees.

Analysis.  In this case, the Board acknowledges that the 
veteran reported at the October 2005 VA medical examination 
that he had noticed more stiffness in the right hand than the 
left, as well as difficulty gripping things, especially 
paper.  Nevertheless, he managed to handle fork, spoon, and 
holding of cups for eating.  Further, even though he had 
difficulty in buttoning the shirt, he was still able to do 
it, and manage writing by holding the pen.  Although 
objective examination showed diminished hand grip on the 
right side, he was able to hold the paper with slight 
weakness noted.  He was also able to oppose the fingers.  
Thus, the record does not reflect that his right hand has a 
gap of one inch (2.5 cm) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension limited by no 
more than 30 degrees.  Simply put, he does not meet or nearly 
approximate the criteria for a compensable rating under 
Diagnostic Code 5229.

The Board notes that the veteran's representative asserted in 
an August 2006 statement that DeLuca had not been considered 
in evaluating the veteran's claim.  However, at the October 
2005 examination the veteran denied pain in the small joints 
of the hands.  Similarly, there was no pain with movement of 
the small joints on objective examination.  Moreover, there 
was no local tenderness on the small joints of the hands; nor 
thenar or hypothenar atrophy; nor swelling or redness of the 
small joints of the hands.  As such, the criteria found at 38 
CFR 4.40, 4.45, 4.59, and DeLuca, do not provide any basis 
for a compensable rating in this case.

The Board further notes that the hand is not considered a 
major joint for VA purposes.  See 38 C.F.R. § 4.45(f).  
Moreover, the Board has reviewed an X-ray report of the right 
hand from October 2005, and although this report indicates 
that the service-connected degenerative joint disease of the 
right hand involves a group of minor joints, the record 
indicates that the veteran does not have limitation of motion 
or pain on motion of the hand joints.  The October 2005 
examination indicates that the veteran reported stiffness in 
his right hand, but specifically denied having pain in the 
small joints of the right hand.  Thus, the veteran is not 
entitled to a compensable rating for his right hand on that 
basis.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003-
5010; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a compensable rating for his service-connected right hand 
disorder, and the appeal must be denied.




II.  Bilateral Hips

Legal criteria.  The Board notes that Diagnostic Codes 5251 
to 5253 evaluate limitation of motion of the thigh.  
38 C.F.R. § 4.71a.

Initially, the Board observes that Diagnostic Code 5251, 
which evaluates limitation of extension, does not provide for 
a rating in excess of 10 percent.  Thus, this Code is clearly 
inapplicable to the current appeal for a rating in excess of 
10 percent.

Diagnostic Codes 5252 provides that a noncompensable 
disability evaluation is assigned for flexion of the thigh 
greater than 45 degrees and a 10 percent disability 
evaluation is assigned for flexion of the thigh limited to 45 
degrees.  For the next higher 20 percent disability 
evaluation, there must be limitation of flexion to 30 
degrees.  For a 30 percent evaluation, there must be 
limitation of flexion to 20 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation may be assigned for either limitation of 
adduction of the thigh, cannot cross legs, or limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees.  
A 20 percent evaluation may be warranted for limitation of 
abduction of the thigh, where the motion lost is beyond 10 
degrees.  38 C.F.R. § 4.71a.  

The Board notes that the required manifestations for other 
Diagnostic Codes for evaluating the hip and thigh are not 
present.  Specifically, ankylosis (Diagnostic Code 5250); 
flail joint (Diagnostic Code 5254); impairment of the femur, 
to include fracture and/or malunion thereof (Diagnostic Code 
5255); and/or hip replacement/prosthesis (Diagnostic Code 
5054).  Thus, these Codes are not for application in the 
instant case.


Analysis.  In this case, the Board notes that, unlike his 
right hand, the veteran did report that his hips were 
manifested by pain at the October 2005 VA medical 
examination.  Specifically, he reported that he had increase 
in pain from 5/10 to 9/10; that he was unable to walk more 
than 2 blocks, and sometimes less than 50 feet; and that the 
pain was aggravated by walking and standing for more than 5 
to 10 minutes.  He also noticed stiffness in the morning, 
lasting for 30 minutes, relieved  by moving around.  Further, 
he reported that the pain was as stabbing with a knife to 
aching pain.  The best position for him was sleep on the 
recliner chair, and that it relieved pain with sitting 
position.  He took ibuprofen in addition to Arthritis 
Tylenol, three and two times a day respectively.  

Despite the veteran's complaints of pain, on objective 
examination he had forward flexion to 70 degrees on the right 
and to 60 degrees on the left, passively.  Further, he had 
forward flexion to 60 degrees on the right and 50 degrees on 
the left, actively and with repeated motion.  Thus, neither 
hip has limitation of flexion to 30 degrees or less.  
Consequently, he does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent under 
Diagnostic Code 5252.

The Board notes, with respect to Diagnostic Code 5253, that 
the October 2005 VA medical examination showed abduction to 
15 degrees on the right and 20 degrees on the left.  Thus, 
the objective medical findings do not indicate limitation to 
the extent necessary for a rating in excess of 10 percent 
under this Code.  

In making the above determination, the Board notes that it 
took into consideration the veteran's complaints of pain, as 
well as the applicability of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  However, he denied flare-up in the last 12 months time 
at the October 2005 VA medical examination.  He also denied 
using cane, crutches, and a walker.  Further, on examination 
he only complained of pain at the end of flexion movement.  
Moreover, there was no fatigability or weakness with 
repetitive movement, and no tenderness locally in the 
bilateral hip joints.  

For these reasons, the Board concludes that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for either his right or left hip.  Thus, 
the benefit sought on appeal must be denied.




III.  Extraschedular consideration

The Board notes that in the May 2006 Statement of the Case 
(SOC) the RO included the regulation pertaining to 
extraschedular evaluations, 38 C.F.R. § 3.321(b)(1).  The RO 
also cited to this regulation in evaluating the current 
claims in the January 2006 rating decision.  However, the RO 
did not then or at any other time specifically adjudicate the 
matter of the veteran's entitlement to an extraschedular 
rating.  Moreover, the veteran has never raised the matter of 
his entitlement to an extraschedular rating.   Accordingly, 
the matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance).


ORDER

Entitlement to a compensable rating for degenerative joint 
disease of the right hand is denied.

Entitlement to an increased rating for degenerative joint 
disease of the right hip, currently evaluated as 10 percent 
disabling is denied.

Entitlement to an increased rating for degenerative joint 
disease of the left hip, currently evaluated as 10 percent 
disabling is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


